Order of this court entered on December 20, 1960 (ante, p. 614), assigning Anthony F. Marra, Esq., as counsel for the defendant-appellant is vacated, and John G. Simon, Esq., of 575 Madison Avenue, New York, New York, is assigned as counsel for defendant-appellant for the purposes of the appeal in the place and stead of Anthony F. Marra, Esq. The defendant-appellant’s time within which to perfect said appeal is hereby enlarged to the May 1961 Term of this court. Concur—- Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.